NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted October 21, 2009*
                                 Decided November 4, 2009

                                           Before

                              RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

No. 09‐1746

CECIL W. WATSON,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 07 C 413
JOHN E. POTTER, Postmaster General,
United States Postal Service                        Rebecca R. Pallmeyer,
      Defendant‐Appellee.                           Judge.




                                         O R D E R

        Cecil Watson, who is African‐American, worked for the United States Postal Service
for 22 years before he was fired in 2006.  He sued his former employer for employment




       *
         After examining the briefs and the records, we have concluded that oral argument
is unnecessary.  Thus, the appeals are submitted on the briefs and the records.  See FED. R.
APP. P. 34(a)(2).
No. 09‐1746                                                                                Page 2

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,
claiming race discrimination and retaliation.  The district court granted summary judgment
in favor of the Postal Service.  We affirm.

        Watson’s suit arises from clashes with his supervisor, Kenneth Michalowski. 
Watson, who became manager of the Hoffman Estates branch of the Schaumburg post office
in 2002, reported directly to the postmaster of the Schaumburg post office, a position
Michalowski assumed in April 2004.  In January 2005, Michalowski issued Watson a
warning letter for refusing to follow orders to authorize payment to a supervisor.  The
following month Michalowski issued Watson another warning letter after he left work
before all of the letter carriers had returned from their routes, in violation of a directive from
Michalowski.  In September, Watson received a third warning letter for not following
instructions to maintain the “overtime‐desired lists” and “annual leave boards” for workers
at the Hoffman Estates facility.  In October, Watson received a poor rating from
Michalowski on his year‐end merit evaluation.

       Watson’s discharge stemmed from events surrounding the handling of suspected
hazardous substances.  In November 2005 an employee called Watson at home and
informed him of a suspicious powder found at the bottom of a package.  Although Postal
Service policy in such a situation was not to handle the suspicious package, but to isolate it
and clear the area, Watson instructed the employee to put some of the powder in a cup and
pour water over it to see if it would foam, indicating the presence of detergent and not
something more sinister.  The next day, after confirming the instructions Watson had given,
Michalowski removed Watson from his position as manager and reassigned him to the
Schaumburg facility under Michalowski’s direct supervision.

       On his first day at the Schaumburg facility, Watson went home sick.  Michalowski
incorrectly marked him absent without leave instead of on sick leave, but later corrected the
error so that Watson received his proper salary on his scheduled pay date.  Watson later
sought leave at Thanksgiving and Christmas in 2006, but those requests were denied.

        Watson reported to work only four times after being assigned to the Schaumburg
facility—twice in December 2005, once in early February 2006, and once in March—and on
each of his last three appearances spoke only briefly to Michalowski before leaving. 
Michalowski filed a proposal to terminate Watson on March 31, and Watson’s termination
took effect on June 3.
 
        Watson filed this suit under Title VII.  He claimed that each of the events he
described—the letters of warning, his poor year‐end evaluation, being relieved of his duties
as manager, being deemed AWOL instead of on sick leave, the denial of his leave requests,
No. 09‐1746                                                                              Page 3

and Michalowski’s proposal that he be fired—constituted race discrimination.  He also
claimed that each of the events constituted retaliation.  

       The district court granted summary judgment to the Postal Service, finding that
Watson failed to establish his race‐discrimination and retaliation claims because some of the
actions he complained of were not materially adverse, and because he offered no evidence
to show an improper motive behind the Postal Service’s actions.

        Watson argues on appeal that he presented sufficient evidence to establish a prima
facie case of race discrimination under the indirect burden‐shifting method described in
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).  To establish a prima facie case of race
discrimination under Title VII, Watson must show that: (1) he is a member of a protected
class; (2) his job performance met the Postal Service’s legitimate expectations; (3) he was
subject to a materially adverse employment action; and (4) the Postal Service treated
similarly‐situated employees outside his protected class more favorably.  See McDonnell
Douglas Corp., 411 U.S. at 802‐04; Winsley v. Cook County, 563 F.3d 598, 604 (7th Cir. 2009).   
Our review is de novo.  Hobbs v. City of Chicago, 573 F.3d 454, 460 (7th Cir. 2009).

        There are three general categories of materially adverse actions that can support a
Title VII claim: (1) cases in which an employee’s compensation, benefits or other financial
terms of employment are diminished; (2) cases in which a transfer to a lateral position
prevents an employee from using his skills and experience, thereby dimming the
employee’s career prospects; and (3) cases in which a change in working conditions subjects
an employee to a humiliating, unsafe, or otherwise significantly negative alteration in the
employee’s workplace environment.  Nagle v. Vill. of Calumet Park, 554 F.3d 1106, 1116 (7th
Cir. 2009); see Herrnreiter v. Chicago Hous. Auth., 315 F.3d 742, 743‐45 (7th Cir. 2002).

        The district court correctly found that Watson could not establish an adverse
employment action with regard to the warning letters, the performance evaluation, the
denial of his leave requests, or Michalowski’s incorrectly marking him as AWOL.  Although
those actions might conceivably fall within the third category of adverse actions, concerning
changes in working conditions, such changes must objectively create a hardship. 
Herrnreiter, 315 F.3d at 744.  These cases typically involve employers’ making jobs
unbearable for employees, or severe harassment that worsens employment conditions as
perceived by a reasonable person.  Id. at 745.  Not “every trivial personnel action” that
displeases an employee can form the basis of a discrimination suit, id., but that is all these
four actions were.
 
        Although two of the Postal Service’s actions were materially adverse—the decision
to relieve Watson of his managerial duties, and the decision to terminate him—Watson still
No. 09‐1746                                                                             Page 4

cannot establish a prima facie case because he cannot show that his job performance met the
Postal Service’s legitimate expectations.  Regarding the loss of his managerial duties, as the
district court explained, as of November 2005, Watson failed to meet the Postal Service’s
legitimate expectations because he violated policy during the incident involving the
suspicious powder.  See Anders v. Waste Mgmt. of Wisc., 463 F.3d 670, 676 (7th Cir. 2006)
(holding that employee who did not follow employer’s established policy failed to meet
legitimate expectations).  As for his termination, the powder incident also provided a
legitimate basis for that decision.  Watson argues that the decision was not timely, in that it
was made four months after the powder incident, but as the district court noted, the delay
was not suspicious because Watson had essentially stopped working before Michalowski
ultimately recommended his termination.

        Watson next argues generally that the district court erred in concluding that he could
not establish unlawful retaliation, and that he can do so under the direct method of proof. 
See Argyropoulos v. City of Alton, 539 F.3d 724, 733 (7th Cir. 2008).  But Watson cannot show
a causal connection between any protected activity he engaged in and any adverse action. 
Watson suggests that Michalowski retaliated against him for contributing to an Equal
Employment Opportunity complaint that led to the demotion of another postmaster in July
2004, but Michalowski disciplined Watson for disobeying orders or Postal Service policy,
and such discipline was permissible in spite of Watson’s EEO activity.  See Argyropoulos, 539
F.3d at 734 (holding that “inappropriate workplace activities are not legitimized by an
earlier‐filed complaint of discrimination”).
  
        Finally, any claim by Watson of retaliation under the indirect method of proof, see
Stephens v. Erickson, 569 F.3d 779, 786‐87 (7th Cir. 2009), would similarly fail because, as
discussed above, some of the actions the Postal Service took against him were not materially
adverse, and because he did not perform his job satisfactorily.
  
        We therefore AFFIRM the judgment of the district court.